

EXHIBIT 10.1


MARKIT LTD.
AMENDMENT TO THE
MARKIT LTD. 2014 EQUITY INCENTIVE AWARD PLAN


Amendment dated as of March 19, 2016 (this “Amendment”) to the Markit Ltd. 2014
Equity Incentive Award Plan (the “2014 Equity Plan”).


W I T N E S S E T H


WHEREAS, Markit Ltd. (the “Company”) has entered into an Agreement and Plan of
Merger, dated as of March 20, 2016 (the “Merger Agreement”), with Marvel Merger
Sub, Inc., and IHS, Inc.; and


WHEREAS, in connection with the transactions contemplated by the Merger
Agreement (the “Merger”), the Company desires to amend certain terms and
conditions related to equity awards granted pursuant to the 2014 Equity Plan.


NOW THEREFORE, the 2014 Equity Plan is hereby amended as follows:


1.AMENDMENT


A new Section 13.16, is hereby added to the 2014 Equity Plan as follows:

“13.16 Special Vesting Terms.    
Notwithstanding any other provision of the Plan or any Award Agreement (subject
to any provisions applicable to a Holder under an Award Agreement or individual
agreement that contain vesting terms that are more favorable to the Holder than
those set forth in this Appendix A), if a Holder experiences a Termination of
Service (i) as a result of a termination by the Company without “cause” (as
defined in the Markit Key Employee Incentive Program) or (ii) for Holders who
are members of the executive committee of the Company, as a result of the Holder
resigning for “good reason” (as defined in an employment agreement applicable to
such Holder), within 12 months after the Closing Date (as defined in the
Agreement and Plan of Merger, dated as of March 20, 2016, among the Company,
Marvel Merger Sub, Inc., and IHS, Inc.), all unvested Awards held by such Holder
shall vest in full immediately on the date of such Termination of Service and
any Options held by such Holder shall remain exercisable until the earlier of
(i) 12 months following the date such Termination of Service or (ii) the
expiration of the original stated term for such Option set forth in the
applicable Award Agreement.”


2.
EFFECTIVENESS OF AMENDMENT



This Amendment will become effective on the Closing Date (as defined in the
Merger Agreement). In the event that the Merger does not occur, this Amendment
will be null and void




--------------------------------------------------------------------------------




and will have no further force or effect. Except as amended by the terms of this
Amendment, the 2014 Equity Plan will remain in full force and effect in
accordance with its terms.


2
    